Bigelow, C. J.
We are unable to see any plausible reason for holding that evidence of the bad reputation of the plaintiff, and of the woman who accompanied him, for integrity and moral worth, was competent, as tending to prove provocation for the alleged assault, and in mitigation of the damages thereby occasioned. Great latitude of proof should certainly be allowed in cases of this nature. All the circumstances attending the assault, the language, gestures, looks and general deportment of the parties — everything, in short, which can properly be deemed res gestae, may be laid before the jury. All these are fairly in volved in the issue, and the parties are bound to be prepared *102with proof concerning them. But beyond this they cannot be permitted to go. The character of the parties is in no way con cerned in the nature of the action. It is wholly a collateral matter, and if introduced would raise a false issue, entirely aside from the merits of the case. 1 Greenl. Ev. §§ 52, 55. 2 Ib. § 269. Brown v. Gordon, 1 Gray, 182. Ross v. Lapham, 16 Mass. 275. It is true that a defendant may show any legal provocation for the assault in reduction of the damages. But the fact that a man bears a bad character, or keeps company with persons of evil repute, furnishes no just provocation or palliation for doing violence to his person. He may forfeit the good opinion of his fellow men, and become an object of pity and contempt by reason of his evil habits and associations and want of moral worth; but we know of no principle of law or ethics on which for such a cause impunity is to be granted to those who inflict injuries upon another, or full indemnity is to be denied to a party for a violation of the sanctity of his person.
It was urged in behalf of the defendant, that evidence of the bad character of the plaintiff and his companion was admissible in connection with the facts which took place in the house previously to the assault. But there are two answers to this suggestion. The first is, that those facts had no such connection with the assault as to form part of the res gestee. When the assault was committed, the plaintiff had left the house, and thus removed any cause of provocation which his presence there had occasioned. lund v. Tyngsborough, 9 Cush. 36. But the other and better answer is, that the motive which led the defendant to order the plaintiff to leave the house was wholly immaterial to the issue. He had a right to give such an order, and the plaintiff was bound to obey it. After it was obeyed, it was quite immaterial to show that the character of the plaintiff was such as to render his presence in the dwelling of the defendant disagreeable or intolerable, or that he had valid and sufficient reasons for removing him therefrom.
We are also inclined strongly to 'the opinion that the evidence was inadmissible on the other ground on which it was ruled to be competent at the trial. The plaintiff offered no evidence of *103his good character for the purpose of enhancing the damages. Such evidence would have been of very doubtful competency, if it had been offered. But the mere statement or claim of his counsel that the assault committed by the defendant tended to degrade the plaintiff and injure his standing and reputation in the community did not render evidence of the plaintiff’s bad character competent, in mitigation of damages. Counsel often make exaggerated and unfounded claims in behalf of their clients. These are to be corrected by countervailing statements by the adverse party, and by proper instructions from the court. But they do not afford sufficient ground for the admission of evidence which would be otherwise incompetent.

Exceptions sustained.